Opinion by
Mr. Justice Stewart,
This case was properly decided in the court below. A child of six years in playing with a toy air gu.n in the barrel of which, for some undisclosed reason,- there was the stem'of an ordinary match, discharged it, with the *430result that the match struck the corner of the eye of the plaintiff’s boy, who was standing within a few feet. The boy struck was but a year or two older than the boy who discharged the gun. The injury he sustained was but slight. Action was brought by the father of the injured boy against the father of the boy who- discharged the gun, to recover damages. The negligence alleged on the latter’s part was his permitting his boy, immature and inexperienced as he was, to be in possession of such a plaything after warning he had received from several persons who knew no more than he himself did, that danger of accident attended such indulgence on his part. The testimony in the case involved the parent in the misfortune to no greater extent than we have just indicated. The-case presents nothing that calls for discussion. The non-suit was properly directed.
The judgment is affirmed.